 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMount Vernon College and Mount Vernon CollegeChapter of the American Association of Univer-sity Professors. Case 5-CA-8799January 13, 1981SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND ZIMMERMANOn April 25, 1978, the National Labor RelationsBoard issued its Decision and Order' in the above-entitled proceeding, finding that Respondent violat-ed Section 8(a)(5) and (1) of the Act by refusing tobargain with the Union as the certified exclusivebargaining representative of its employees in an ap-propriate unit of teaching faculty. The Board there-fore ordered Respondent to cease and desist fromsuch unlawful conduct and, upon request, to bar-gain collectively with the Union with respect torates of pay, wages, hours, and other terms andconditions of employment of unit employees, and,if an understanding is reached, to embody such un-derstanding in a signed agreement.On May 7, 1980, the United States Court of Ap-peals for the District of Columbia, in an unpub-lished decision, found that the Board's Order is en-titled to enforcement. Thereafter, Respondent noti-fied the General Counsel that it had received a dis-claimer of interest from the Union and asked thatthe Board delete the name of the Union from itsDecision and Order, and revoke the Union's certifi-cation based on the disclaimer. On October 3, 1980,the General Counsel filed a motion to Amend theBoard's Order in the above-entitled proceeding, re-questing that the Board delete the name of theUnion and revoke the Union's certification basedupon an unequivocal disclaimer of interest by theUnion. In addition, the General Counsel requestedthat the Board amend its Order to require Respon-dent to bargain with any duly certified representa-tive of its employees in the designated appropriateunit. The Respondent and the Union were dulyserved with copies of the General Counsel'sMotion; however, no responses were filed by eitherparty.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has duly considered the GeneralCounsel's Motion and has decided to amend its bar-gaining Order, by deleting the name of the Unionand requiring instead that Respondent bargain withany duly certified representative of its employees inl 235 NLRB 1130.254 NLRB No. 17the designated appropriate unit. In addition, weshall revoke the Union's certification in view of theUnion's disclaimer of interest.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board affirms its original Order, reported at235 NLRB 1130 (1978), as modified below:1. Substitute the following for paragraph l(a) ofthe Board's original Order:"(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with any duly certifiedrepresentative of its employees in the following ap-propriate unit:"All full-time members of the teaching fac-ulty, part-time members of the teaching facultywho formerly were full-time members of theteaching faculty, including the director of theLearning Resource Center, but excluding theacademic advisor-career counselor, the presi-dent, vice president, dean, directors, assistantdirectors, office of registrar employees, mediatechnicians and aides, administrative assistants,teaching assistants, and all other administrativeand support personnel, guards and supervisorsas defined in the Act."2. Substitute the following for paragraph 2(a):"(a) Upon request, bargain with any duly certi-fied representative of all employees in the aforesaidappropriate unit with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment."3. Add the following paragraph to the Board'soriginal Order:"IT IS FURTHER ORDERED that the certificationissued on April 29, 1977, as amended on August 26and 31, 1977, certifying the Mount Vernon CollegeChapter of the American Association of UniversityProfessors as the collective-bargaining representa-tive of employees in the following unit at Respon-dent's location at Washington, District of Colum-bia, be, and it hereby is, revoked:"All full-time members of the teaching fac-ulty, part-time members of the teaching facultywho formerly were full-time members of theteaching faculty, including the director of theLearning Resource Center, but excluding theacademic advisor-career counselor, the presi-dent, vice president, dean, directors, assistantdirectors, office of registrar employees, mediatechnicians and aides, administrative assistants,90 MOUNT VERNON COLLEGEteaching assistants, and all other administrativeand support personnel, guards and supervisorsas defined in the Act."4. Substitute the attached notice for that original-ly ordered to be posted.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith any duly certified representative of theemployees in the bargaining unit describedbelow.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with anyduly certified representative of all employeesin the bargaining unit described below, withrespect to rates of pay, wages, hours, andother terms and conditions of employment,and, if an understanding is reached, embodysuch understanding in a signed agreement. Thebargaining unit is:All full-time members of the teaching fac-ulty, part-time members of the teaching fac-ulty who formerly were full-time membersof the teaching faculty, including the direc-tor of the Learning Resource Center, but ex-cluding the academic advisor-career coun-selor, the president, vice president, dean, di-rectors, assistant directors, office of registraremployees, media technicians and aides, ad-ministrative assistants, teaching assistants,and all other administrative and support per-sonnel, guards and supervisors as defined inthe Act.MOUNT VERNON COLLEGE91